Case 08-35994-KRH       Doc 5807 Filed 01/31/20 Entered 01/31/20 12:08:11                  Desc Main
                                Document    Page 1 of 12



                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


    IN RE:      LANDAMERICA FINANCIAL                                 Case No. 08-35994
                GROUP, INC., et al.,                                  Chapter 11
                                                                      Jointly Administered
                       Debtors.

        FIRST MONTHLY REPORT OF THE SUCCESSOR TRUSTEE OF THE LFG
             LIQUIDATION TRUST (NOVEMBER 25 -DECEMBER 31, 2019)


         Pursuant to this Court’s Order Appointing Successor Trustee For LFG Liquidation Trust,
 entered November 25, 2019, docket no. 5799 (the “Appointment Order”), which requires the
 Successor Trustee to file monthly reports with the Court, Benjamin C. Ackerly, the Successor
 Trustee, states as follows.

        1. On November 27, 2019, Bruce H. Matson, the previous Trustee of the LFG Liquidation
           Trust (the “Trust”), delivered to the Successor Trustee, his check #300001, dated
           November 25, 2019, in the amount of $2,882,447.28 ( the “Matson check”). A copy of
           the Matson Check, redacted with respect to the bank account number, is attached as
           Exhibit 1.

        2. The Successor Trustee opened an account at SunTrust Bank, Account #******6833, in
           the name of the Trust (the “SunTrust Account”) on December 3, 2019 and on December
           4, 2019, the Successor Trustee deposited the Matson Check in the SunTrust Account. A
           copy of the SunTrust Account deposit receipt is attached as Exhibit 2. The opening
           balance in the SunTrust Account was $2,882,447.28.

        3. During the current reporting period, the Successor Trustee drew one check against the
           SunTrust Account in the amount of $4,500.00 to pay in full a one (1) year premium for a
           surety bond in the amount of $3 million to secure the Successor Trustee’s performance,
           issued by Liberty Mutual Insurance Company (the “Surety Bond”), obtained by the
           Successor Trustee in accordance with paragraph 10 of the Appointment Order. A copy of
           the invoice for the Surety Bond is attached as Exhibit 3, and a copy of the SunTrust draft
           for the Surety Bond premium payment, redacted as to the account number, is attached as
           Exhibit 4.

        4. No other deposits or withdrawals were made in or from the SunTrust Account, and there
           were no other transfers involving the Trust, during the period ended December 31, 2019.

        5. The closing balance of the SunTrust Account as of December 31, 2019 was
           $2,877,947.28, as reflected on the monthly statement for the SunTrust Account, redacted
           as to the account number, attached hereto as Exhibit 5.
Case 08-35994-KRH          Doc 5807 Filed 01/31/20 Entered 01/31/20 12:08:11              Desc Main
                                   Document    Page 2 of 12


 Dated: January 31, 2020                              Respectfully submitted,



                                                      By: /s/ Benjamin C. Ackerly
                                                               Benjamin C. Ackerly,
                                                               Successor Trustee of the
                                                               LFG Liquidation Trust



                                 CERTIFICATE OF SERVICE

        I certify that on January 31, 2020, I served a copy of the above First Monthly Report on
 Kenneth N. Whitehurst, III, Assistant United States Trustee, Office of The United States Trustee,
 200 Granby Street, Suite 625, Norfolk, VA 23510 through the Notice of Electronic Filing,
 pursuant to CM/ECF Policy 9 of the United States Bankruptcy Court for the Eastern District of
 Virginia, Case Management/Electronic Case Files (CM/ECF) Policy Statement, Version
 09/04/09.


                                                 /s/ Benjamin C. Ackerly
                                                     Benjamin C. Ackerly




                                                -2-
Case 08-35994-KRH   Doc 5807 Filed 01/31/20 Entered 01/31/20 12:08:11   Desc Main
                            Document    Page 3 of 12
Case 08-35994-KRH   Doc 5807 Filed 01/31/20 Entered 01/31/20 12:08:11   Desc Main
                            Document    Page 4 of 12
Case 08-35994-KRH   Doc 5807 Filed 01/31/20 Entered 01/31/20 12:08:11   Desc Main
                            Document    Page 5 of 12
Case 08-35994-KRH   Doc 5807 Filed 01/31/20 Entered 01/31/20 12:08:11   Desc Main
                            Document    Page 6 of 12
Case 08-35994-KRH   Doc 5807 Filed 01/31/20 Entered 01/31/20 12:08:11   Desc Main
                            Document    Page 7 of 12
Case 08-35994-KRH   Doc 5807 Filed 01/31/20 Entered 01/31/20 12:08:11   Desc Main
                            Document    Page 8 of 12
Case 08-35994-KRH   Doc 5807 Filed 01/31/20 Entered 01/31/20 12:08:11   Desc Main
                            Document    Page 9 of 12
Case 08-35994-KRH   Doc 5807 Filed 01/31/20 Entered 01/31/20 12:08:11   Desc Main
                           Document    Page 10 of 12
Case 08-35994-KRH   Doc 5807 Filed 01/31/20 Entered 01/31/20 12:08:11   Desc Main
                           Document    Page 11 of 12
Case 08-35994-KRH   Doc 5807 Filed 01/31/20 Entered 01/31/20 12:08:11   Desc Main
                           Document    Page 12 of 12
